Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s arguments filed January 25, 2022. Claims 1-19 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3.	Claims 1, 6 and 13 of this application is patentably indistinct from claims 1 and 91 of Application No. 17/431413.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Dependent claims rejection based on dependency.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-2, 6-8, 10-11, 13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henson (US 2011/0309934 A1) (hereinafter Henson) in view of Kelsch (US 2020/0399933 A1) (hereinafter Kelsch).
               Regarding claim 1, Henson discloses a system for displaying a product (Fig. 1), the system comprising: a puck assembly having a surface on which the product is mountable (para 09, "universal" mounting puck); 
a base assembly on which the puck assembly is restable, the base assembly including an interior metal frame, the metal frame including a first metal arm, a second metal arm, a metal cross-brace that connects the first metal arm to the second metal arm, and a metal crosspiece having a metal crosspiece aperture (Fig. 1-3, para 081, 20 is a threaded portion 22 that carries a bracket 24. The bracket 24 further carries a mechanical retractor, para 028, "multi-conductor" reel, that utilizes a steel or metallic cable, or the like, in lieu of a multi-conductor (i.e., multi-wire) retractor); and 
a tether assembly having a tether a reel and a tether connector, wherein the tether is connected at a first end to the reel located within a recess formed between the first metal arm and the second metal arm (para 027, multi-conductor retractors to tether puck, mechanical reel (e.g., braided steel cable) for conventional multi-conductor retractors, para 035, puck mechanically tethered to display, para 043, reel that first pays out cable and then retracts it when the product is returned to the display).
Henson specifically fails to disclose extends through the metal crosspiece aperture, and is connected at a second end to the tether connector that is attached to the puck assembly.
In analogous art, Kelsch discloses tether extends through the metal crosspiece aperture, and is connected at a second end to the tether connector that is attached to the puck assembly (Fig. 2A, para 016, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key, para 058, FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use arm of the pawl is operably engaged with an unlocking key within the housing as taught by Kelsch to rotate the pawl about a pawl axis in response to moving the unlocking tool to move the unlocking key from the locked position and security device protecting a object [Kelsch, paragraph 0016].
Regarding claim 2, Henson discloses the system of claim 1 wherein the base assembly comprises a metal base plate connected to a first flange of the first metal arm and a second flange of the second metal arm (para 081, flange 20 rests on top of surface 18. Extending downwardly from flange 20 threaded portion 22 carries bracket). 
Regarding claim 6, Henson discloses a system for displaying a product (Fig. 1), the system comprising: a puck assembly having a surface on which the product is mountable (para 09, "universal" mounting puck); 
a base assembly on which the puck assembly is restable, the base assembly including an interior metal frame, the metal frame including a first metal arm, a second metal arm, a metal cross-brace that connects the first metal arm to the second metal arm, and a metal crosspiece having a metal crosspiece aperture (Fig. 1-3, para 081, 20 is a threaded portion 22 that carries a bracket 24. The bracket 24 further carries a mechanical retractor, para 028, "multi-conductor" reel, that utilizes a steel or metallic cable, or the like, in lieu of a multi-conductor (i.e., multi-wire) retractor); 
a tether assembly having a tether connected at a first end to a reel located within a recess formed between the first metal arm and the second metal arm (para 027, multi-conductor retractors to tether puck, mechanical reel (e.g., steel cable) for conventional multi-conductor retractors, para 035, puck mechanically tethered to display, para 043, reel that first pays out cable and then retracts it when the product is returned to display). 
Henson specifically fails to disclose tether connected at a second end to a tether connector that is attached to the puck assembly, the tether passing through the metal crosspiece aperture; and 
a lock located within the metal crosspiece, the first lock having a common aperture though which the tether passes and is able to lock and unlock the tether and the tether connector.
In analogous art, Kelsch discloses tether extends through the metal crosspiece aperture, and is connected at a second end to the tether connector that is attached to the puck assembly (Fig. 2A, para 016, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key, para 058, FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38.); and 
a lock located within the metal crosspiece, the first lock having a common aperture though which the tether passes and is able to lock and unlock the tether and the tether connector (para 074, The second arm 254 includes a first surface 258 that is configured to engage the lower member 248 of the unlocking key 218, FIG. 16, when the pawl 220 is in the locked positon the first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use arm of the pawl is operably engaged with an unlocking key within the housing as taught by Kelsch to rotate the pawl about a pawl axis in response to moving the unlocking tool to move the unlocking key from the locked position and security device protecting a object [Kelsch, paragraph 0016].
Regarding claim 7, Henson discloses the system of claim 6 wherein the base assembly comprises a riser cup located above the metal crosspiece, the riser cup including a riser cup aperture through which the tether is extendable and a riser cup recess in which a lower portion of the puck assembly is restable when in the rest position (para 081, flange 20 rests on top of surface 18. Extending downwardly from flange 20 threaded portion 22 carries bracket). 
Regarding claim 8, Henson discloses the system of claim 6 wherein the lock switches between a locked state and an unlocked state in response to an operation of a key and/or a wireless signal received by the apparatus from a remote source (para 074, second arm 254 includes a first surface 258 configured to engage lower member 248 of unlocking key 218, FIG. 16, pawl 220 is in locked positon first arm 252 engages teeth). 
Regarding claim 10, Henson fails to discloses the system of claim 6 wherein the base assembly comprises a circuit board located above the metal crosspiece, the circuit board to cooperate with the lock to detect and track whether the lock is in a locked state, whether the lock is in an unlocked state, and whether the puck assembly is in a rest position. 
In analogous art, Kelsch discloses the system of claim 6 wherein the base assembly comprises a circuit board located above the metal crosspiece, the circuit board to cooperate with the lock to detect and track whether the lock is in a locked state, whether the lock is in an unlocked state, and whether the puck assembly is in a rest position (Fig. 2A, para 016, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key, para 058, FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38, para 074, The second arm 254 includes a first surface 258 that is configured to engage the lower member 248 of the unlocking key 218, FIG. 16, when pawl 220 is in the locked positon the first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use arm of the pawl is operably engaged with an unlocking key within the housing as taught by Kelsch to use channel connected with a tether so that someone viewing the box secured by the cables 24 does not inadvertently walk away from the display with the item for protecting a object [Kelsch, paragraph 0043].
Regarding claim 11, Henson discloses the system of claim 6 wherein the base assembly comprises a second circuit board, the second circuit board attached to an outer side of one of the first and second metal vertical arms (Fig. 3, para 0116, each post position (indicating puck assembly 14 is armed and charging at that post position when at rest). 
Regarding claim 13, Henson discloses a system for displaying a product (Fig. 1), the system comprising: a puck assembly having an upper portion and a lower portion, the upper portion including an upper surface for mounting the product (Fig. 1, para 09, "universal" mounting puck); 
a base assembly on which the puck assembly is restable, the base assembly including an interior metal frame, the metal frame including a first metal arm, a second metal arm, a metal cross-brace that connects the first metal arm to the second metal arm, and a metal crosspiece having a metal crosspiece aperture (Fig. 1-3, para 081, 20 is a threaded portion 22 that carries a bracket 24. The bracket 24 further carries a mechanical retractor, para 028, "multi-conductor" reel, that utilizes a steel or metallic cable, or the like, in lieu of a multi-conductor (i.e., multi-wire) retractor); 
a tether assembly having a tether connected at a first end to a reel located within a recess formed between the first metal arm and the second metal arm (para 027, multi-conductor retractors to tether puck, mechanical reel (e.g., steel cable) for conventional multi-conductor retractors, para 035, puck mechanically tethered to display, para 043, reel first pays out cable and then retracts it when the product is returned to the display). 
Henson specifically fails to disclose tether connected at a second end to a tether connector that is attached to the puck assembly, the tether passing through the metal crosspiece aperture; and 
a lock located within the puck assembly and releasably engages the upper portion to restrict detachment of the upper portion from the lower portion.
In analogous art, Kelsch discloses tether connected at a second end to a tether connector that is attached to the puck assembly, the tether passing through the metal crosspiece aperture (Fig. 2A, para 016, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key, para 058, FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38.); and 
a lock located within the puck assembly and releasably engages the upper portion to restrict detachment of the upper portion from the lower portion (para 074, The second arm 254 includes a first surface 258 that is configured to engage the lower member 248 of the unlocking key 218, FIG. 16, when the pawl 220 is in the locked positon the first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use arm of the pawl is operably engaged with an unlocking key within the housing as taught by Kelsch to rotate the pawl about a pawl axis in response to moving the unlocking tool to move the unlocking key from the locked position and security device protecting a object [Kelsch, paragraph 0016].
Regarding claim 15, Henson fails to disclose the system of claim 13 wherein the upper portion comprises an aperture and wherein the lock includes a peg that is movable between an upward position and fits within the aperture when the lock is in a locked state and a downward position when the lock is in an unlocked state, wherein the peg in the upward position blocks rotation of the upper portion and the peg permits rotations of the upper portion when the peg is in the downward position. 
In analogous art, Kelsch discloses the system of claim 13 wherein the upper portion comprises an aperture and wherein the lock includes a peg that is movable between an upward position and fits within the aperture when the lock is in a locked state and a downward position when the lock is in an unlocked state, wherein the peg in the upward position blocks rotation of the upper portion and the peg permits rotations of the upper portion when the peg is in the downward position (Fig. 2A, para 016, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key, para 058, FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38, para 074, The second arm 254 includes a first surface 258 that is configured to engage the lower member 248 of the unlocking key 218, FIG. 16, when pawl 220 is in the locked positon first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use cable extending through the housing and adapted to extend around a package or item as taught by Kelsch to use channel connected with a tether so that someone viewing the box secured by the cables 24 does not inadvertently walk away from the display with the item for protecting a object [Kelsch, paragraph 0043].
Regarding claim 16, Henson fails to disclose the system of claim 13 wherein the lock comprises a bias spring connected to a peg, wherein the bias spring applies a bias force that biases the peg to the upward position. 
In analogous art, Kelsch discloses the system of claim 13 wherein the lock comprises a bias spring connected to a peg, wherein the bias spring applies a bias force that biases the peg to the upward position (Fig. 2A, para 074, pawl is biased towards the teeth based on the placement of the torsion spring 272 being urged to its resting position based on the placement of one of the spring arms, para 074, second arm 254 includes a first surface 258 engage lower member 248 of the unlocking key 218, FIG. 16, when pawl 220 is in the locked positon first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use unlock key or mechanism for moveable between a first unlocked position and a second locked position as taught by Kelsch to rotate the pawl about a pawl axis in response to moving the unlocking tool to move the unlocking key from the locked position and security device protecting a object [Kelsch, paragraph 0016].
Regarding claim 17, Henson fails to disclose the system of claim 13 wherein the lock comprises a tool interface for receiving a tool that is used to restrict detachment of the upper portion from the lower portion. 
In analogous art, Kelsch discloses the system of claim 13 wherein the lock comprises a tool interface for receiving a tool that is used to restrict detachment of the upper portion from the lower portion (Fig. 2A, para 042, retain or interact with portions of the central hub 16. Additionally, other downwardly protruding elements 44 extending from a lower major surface of the cover 34, para 074, second arm 254 includes a first surface 258 engage lower member 248 of the unlocking key 218, FIG. 16, when pawl 220 is in the locked positon first arm 252 engages the teeth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of provide security against theft for hand-held electronics that are offered for sale in retail setting disclosed by Henson to use receive a tether therethrough that couples the security device to an anchor or another similar security device via the tether as taught by Kelsch to use channel connected with a tether so that someone viewing the box secured by the cables 24 does not inadvertently walk away from the display with the item for protecting a object [Kelsch, paragraph 0043].
Allowable Subject Matter
9.	Claims 3-5, 9, 12, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.        Applicant's arguments filed January 25, 2022  have been fully considered but they are not persuasive. 
Double patenting rejection not withdrawn.
          On page 5, lines 16-17, and lines 26-27, the applicant argues that the reference(s) do not teach or even suggest each and every limitation as claimed.
          The examiner respectfully disagrees and points out that the Henson teaches as in Fig. 1-3, threaded portion 22 that carries a bracket 24. The bracket 24 further carries a mechanical retractor [081] and, "multi-conductor" reel, that utilizes a steel or metallic cable, or the like, in lieu of a multi-conductor (i.e., multi-wire) retractor, and multi-conductor retractors to tether puck, mechanical reel (e.g., braided steel cable) for conventional multi-conductor retractors [027-028] and,  puck mechanically tethered to display [035] and, reel that first pays out cable and then retracts it when the product is returned to the display [043] and  arm 254 includes a first surface 258 configured to engage lower member 248 of unlocking key 218, FIG. 16, pawl 220 is in locked positon first arm 252 engages teeth [074], and reel first pays out cable and then retracts it when the product is returned to the display [043], and
Kelsch teaches as in Fig. 2A, aperture formed in a housing of a security device; moving the unlocking tool to move the unlocking key [016] and, as in FIG. 9, security device 10 in cross-section taken along length of housing 12 through first axis 38 [058] and retain or interact with portions of the central hub 16. Additionally, other downwardly protruding elements 44 extending from a lower major surface of the cover 34 [043].
Thus, Henson (US 2011/0309934 A1) and Kelsch (US 2020/0399933 A1) disclose the applicant’s whole invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689